Lawrence, Judge:
The merchandise before the court in the present controversy is described on the consular invoice accompanying the entry as “hotrolled band iron SM quality 336 coils — 48.560 kg.” The collector of customs classified the importation as steel bands, not specially provided for, within the purview of paragraph 313 of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 313), as modified by the General Agreement on Tariffs and Trade (82 Treas. Dec. 305, T. D. 51802), and assessed duty thereon at the rate of 15 per centum ad valorem.
The sole claim of plaintiff is that the merchandise should have been classified as steel in strips, pursuant to paragraph 316 (a) of said act (19 U. S. C. § 1001, par. 316 (a)), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (84 Treas. Dec. 403, T. D. 52373, and 85 Treas. Dec. 116, T. D. 52462), of the kind made dutiable at the rate of 12)4 per centum ad valorem.
The pertinent provisions of the tariff act, as modified, supra, are here set forth—
Paragraph 313:
Bands and strips of iron or steel, whether in long or short lengths, not specially provided for_ 15% ad val.
Paragraph 316 (a):
All flat wires and all steel in strips not thicker than one-quarter of one inch and not exceeding sixteen inches in width, whether in long or short lengths, in coils or otherwise, and whether rolled or drawn through dies or rolls, or otherwise produced:
‡ * iji * * * *
Thicker than five one-hundredths of one inch_ 12)4% ad val.
At the call of this case for trial, counsel for the parties entered into the following agreement of fact:
* * * that the .merchandise consists of hot rolled steel in coils and that said steel is more than booths of one inch and less than of one inch in thickness and less than 16 inches in width and that it is not coated by dipping, galvanizing, sherardizing, electrolytic or any other process with zinc, tin or other metal and does not contain more than )lo of one per centum of vanadium nor more than %oths of one per centum of tungsten, molybdenum or chromium nor more than %oths of one per centum of nickel, cobalt, or any other metallic element used in alloying steel or iron and that it does not contain more than 5 per centum of phosphorous or one per centum of manganese or silicon.
Although time for briefs was granted to both parties, only the plaintiff has availed itself of the opportunity. Notice, however, has been filed with the court by the defendant that “upon consideration of the record and the brief filed by counsel for the plaintiff, this office does not desire to file a brief on behalf of the United States in the above-entitled cause.”
There being no controversy with regard to the facts of the case, the issue before us resolves itself into one of law, to wit, whether the above-quoted provisions of paragraph 313, relied upon by the collector, or those in paragraph 316 (a), as claimed by plaintiff, are the more specific.
*460Reference to lexicographic authorities discloses the following definitions of “band” and “strip”—
Webster’s New International Dictionary, Second Edition, 1951:
band, n. * * * II. As a strip, often serving to bind: 6. A thin flat strip of any material, esp. a flat strip or fillet used to bind around an object. * * * 8. Anything having the shape or appearance of a flat strip, * * *.
strip, n. * * * 10. Metal. A rolled piece of metal, esp. iron or steel, of the thickness of sheet metal but relatively long and narrow.
Funk & Wagnalls New Standard Dictionary of the English Language, 1942:
band, n. 1. A flat flexible strip of any material used for binding, as of leather, rubber, cloth, paper, etc.: * * * 12. In a saddle, the two strips of iron holding the bows in place. * * *
strip, n. 1. A narrow piece comparatively long; as, a strip of cloth, board, or land.
Judicial knowledge aided by the lexicographic authorities above set forth leads to the conclusion that the terms “band” and “strip” in paragraphs 313 and 316 (a), supra, are synonymous.
Plaintiff has invited our attention to certain references in various summaries of tariff information. While we do not rely upon such extraneous sources of information to resolve the issue here presented, the references, nevertheless, support the conclusion we have reached and are here quoted for their corroborative effect— ' ■
Summary of Tariff Information, 1929, page 656 — ■
HOOP, BAND, AND SCROLL IRON OR STEEL
Description and uses. — -The term hoop, band, or scroll of iron or steel originally referred to light, narrow strips of iron or steel used to bind barrels, buckets, and the like. * * * Strip includes wider varieties of this material.
Hoop, band or scroll comes in widths varying from % inch to 8% inches. * * *
The following appears at page 664 of said summary—
IRON AND STEEL WIRE PLAIN OR COATED AND STRIPS
Description and uses. — The iron and steel products included under this paragraph are round wire, which is usually drawn wire, and strips, either plain or coated. * * *
Summaries of Tariff Information, 1948, volume 3, part II, page 83 — ■
HOOP, BAND, SCROLL, AND STRIP IRON OR STEEL, N. S. P. F.
(PAR. 313)
Comment
This summary covers all products dutiable under paragraph 313. They include: * * * (2) bands of iron or steel valued at more than 3 cents per pound or thicker than % of 1 inch-and (3) iron and steel strips2 thicker than % of 1 inch or wider than 16 inches. Baling bands and certain other items similar to those enumerated above but of different dimensions are dutiable under other paragraphs of the tariff act (for baling bands, see separate summary, par. 314; for steel strips not thicker than % of 1 inch and not exceeding 16 inches in width, see separate summary on flat wire and steel strips, par. 316 (a)).
*461From the foregoing, it would appear that the merchandise in controversy meets the terms of both paragraphs 313 and 316 (a), as modified, supra.
The provisions of paragraph 313, as modified, supra, are qualified by the words “not specially provided for,” whereas paragraph 316 (a), as modified, supra, is not. To be within the purview of said paragraph 316 (a), it is necessary that the steel in strips meets certain specifications as to thickness and width, inter alia, conditions which are not required for classification in paragraph 313. The stipulation of fact entered into by the parties hereto discloses that the steel in strips comprising the present importation is more than five one-hundredths of 1 inch and less than one-quarter of 1 inch in thickness; that it is less than 16 inches in width; and that, in addition, it meets the other terms of the provision.
Inasmuch as the merchandise in issue falls squarely within the terms of paragraph 316 (a), as modified, supra, and for the reason that said paragraph describes the merchandise with greater particularity, we find and hold that the importation in controversy should properly have been classified as steel in strips, within the purview of said paragraph 316 (a), and duty assessed thereon at the rate of 12)4 per centum ad valorem. The claim of plaintiff is, therefore, sustained.
Judgment will be entered accordingly.

 Practically all strips are made of steel rather than iron.
The same source, volume, and part contains the following at page 119—
FLAT WIRE (UNCOATED OR COATED WITH METAL) AND STEEL STRIPS
(PAR. 316 (a))
Comment
This summary covers flat wire (uncoated or coated with metal) and steel strips not thicker than J4 inch and not wider than 16 inches. Steel strips may be finished *461by hot- or cold-rolling; hot-rolled strips are often subjected to cold-rolling or other advanced finishing operations. To an increasing extent, steel strips are being produced from special grades of steel. * * *